Citation Nr: 0118760	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  98-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
bipolar disorder, from February 27, 1991 to May 13, 1997, and 
to a rating in excess of 70 percent thereafter.

2.  Entitlement to an effective date prior to May 14, 1997, 
for the grant of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from January 1979 to January 
1983.

This appeal arose from a March 1991 VA RO decision, which 
denied a rating in excess of 50 percent for a bipolar 
disorder.  The Board of Veterans' Appeals (Board) remanded 
the case in October 1992, in July 1995 and in February 1997.

An April 1998 RO decision increased the rating for the 
veteran's bipolar disorder, from 50 percent to 70 percent, 
and granted the veteran's claim for a total rating for 
compensation purposes based on individual unemployability, 
effective from May 14, 1997.  The veteran appealed for 
earlier effective dates for both benefits. However, the RO's 
decision to grant the 70 percent rating for a bipolar 
disorder was not the maximum rating.  Hence, the issue of 
entitlement to a rating in excess of 50 percent for a bipolar 
disorder, from February 27, 1991 to May 13, 1997, and to a 
rating in excess of 70 percent thereafter, remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)).  
The Board is cognizant of a notation on a VA Form 9, received 
by the RO in September 1998, where the veteran informed VA 
that "I am only appealing the effective date of the award".  
In view of the decision that follows, there is essentially no 
practical difference between adjudicating this issue as an 
increased rating claim rather than an earlier effective date 
claim.  Thus, the issues in appellate status are entitlement 
to a rating in excess of 50 percent for a bipolar disorder, 
from February 27, 1991 to May 13, 1997, and to a rating in 
excess of 70 percent thereafter, and an effective date prior 
to May 14, 1997, for the grant of a TDIU. 

The Board remanded this appeal to the RO in April 2000.  The 
case has been returned to the Board for its appellate review.





FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder was 
productive of severe social and industrial impairment, and 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity that there was 
severe impairment in the ability to obtain or retain 
employment, from February 27, 1991 to March 25, 1997; his 
bipolar disorder has been productive of total social and 
industrial impairment since March 26, 1997, but not before 
that date.

2.  In April 1990, the RO granted an increased rating for the 
veteran's service-connected bipolar disorder from 30 percent 
to 50 percent, and continued the zero percent rating for his 
epididymitis; the combined compensation rating for the 
service connected disabilities was increased to 50 percent.  
At the time of this rating action there was no evidence that 
service-connected disabilities rendered the veteran 
unemployable.  The veteran did not appeal following 
notification of this rating action.

3.  The veteran's informal claim for a TDIU rating was 
received by the RO on February 27, 1991; it is not shown that 
he became individually unemployable from his service-
connected disabilities within the year preceding this claim; 
his formal claim for a TDIU rating was received at the RO on 
March 1, 1996.

4.  The RO subsequently granted a TDIU rating, effective from 
May 14, 1997.

5.  The veteran's service-connected disabilities precluded 
all forms of substantially gainful employment as of March 26, 
1997; the preponderance of the evidence is against such a 
finding prior to that date. 





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for a bipolar 
disorder, from February 27, 1991 to March 25, 1997, and for a 
100 percent rating, from March 26, 1997, have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

2.  The requirements for an earlier effective date of March 
26, 1997, for the award of a TDIU rating, have been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                              I.  Factual 
Background                                                          

An unappealed RO decision in April 1990 increased the rating 
for the veteran's service-connected bipolar disorder from 30 
to 50 percent.

The veteran filed a formal claim for an increased rating for 
his bipolar disorder and an informal claim for a TDIU in 
February 1991.  Medical evidence submitted in support of his 
claims and received at that time consisted of a statement 
from A. C., M.D., dated in February 1991, who reported that 
he had treated the veteran for his nervous disorder since 
1987.  It was noted that he had encountered a number of 
adjustment problems since his discharge from service, to 
include not being able to get along with others, mood swings, 
being "hyper" and depressed, difficulty maintaining 
effective relationships with others, and unable to 
concentrate on a job with difficulty maintaining gainful 
employment.  It was noted hat the veteran had been unable to 
hold a job for any meaning full length of time despite being 
well trained, educated, and qualified to do the job.  
Additional history included episodes of outbursts of emotion 
and rage alternating with depression, and it was noted that, 
at times, the veteran was totally not able to do anything, 
not able to make a decision, and just wanted to lie in bed, 
which had caused marital problems.  Mental status examination 
revealed mood swings from "manicky" to depressed; it was 
noted that the veteran had unrealistic ideas about his jobs 
and had often abruptly left employment because of minor or 
trivial conflicts with others.  Additional symptoms and 
observations included insomnia and loss of energy when 
depressed.  It was noted that, except for grandiose ideas or 
feelings of worthlessness, he had no signs of delusional 
ideas, his memory had always been good, and his intellectual 
capacity average.  The examiner added that the veteran's 
judgment could have been impaired because of being manic.

Dr. C concluded in February 1991 that the veteran had a major 
affective disorder, bipolar, hypomanic, and was currently 
receiving psychiatric treatment, to include Lithium Carbonate 
and an antidepressant agent.   The psychiatrist opined that 
the veteran's overall functioning ability was marginal.  It 
was noted that he was involved in vocational rehabilitation 
but his illness had adversely affected his ability to perform 
and concentrate, as well as maintaining a reasonable length 
of concentration and attention, which has also adversely 
affected his ability to relate to other people effectively.   

The veteran underwent a VA psychiatric examination in 
December 1992.  A history of considerable problems with jobs 
and getting along with people since service was noted.  A 
history of continuing problems with employment since 1988 was 
summarized, to include abrupt leaving and being laid off from 
jobs because of mood swings.  It was also noted that the 
veteran was currently employed at a newspaper inserting adds, 
3 to 4 hours a night, and that he had maintained employment 
there since March 1991.  Mental status examination showed 
that the veteran was mildly depressed.  His speech was of 
normal pattern except that he was somewhat rambling and 
evasive but did finally get to the point.  He tried to answer 
questions directly but it was obvious that he had to take a 
circuitous route to answer.  He denied any manic episodes, 
hallucinations or delusions.  There was no other evidence of 
a thought disorder.  His judgment appeared to be fair.  The 
diagnosis was bipolar disorder, mixed, in full remission.  
The examiner added that the veteran's GAF score was 55. 

Additional statements from A. C., M.D., the veteran's 
psychiatrist, were received by the RO in October 1992, April 
1994, and September 1995.  The veteran's history and 
psychiatric symptoms remained essentially unchanged, and Dr. 
C reiterated his belief that the veteran's psychiatric 
disorder adversely affected his ability to maintain any 
effective relationships with others, interfered with his job 
performance and prevented him from holding any responsible 
job.  It was noted in the September 1995 summary that the 
veteran's employment had been poor to marginal.  Treatment 
records relating to mental health out-patent follow-up, dated 
from January 1992 to August 1995, are also of record.

A report of a VA psychological social survey, dated in 
September 1995, is on file.
It was noted that the veteran was employed with a newspaper 
for the past 5 years and currently was earning $5.25/hour and 
approximately $7000 a year.  He indicated that he worked 
different hours every week, ranging from 37.5 to 9 hours per 
week.  The veteran said that he received no benefits and 
worked alone, and he gave a history of daily conflicts with 
staff and problems with authority figures.  It was further 
noted that he lived with his wife and 3 of their 5 children, 
but he described his home life as very isolated.  He did not 
enjoy the company of others and did not socialize, and he 
admitted to periods of anger and depression.  He also 
indicated that he had increasing problems with memory and 
that his mental illness had worsened.  

The veteran underwent a VA psychiatric examination in July 
1996.  It was noted that he continued to work part-time at a 
newspaper, earning $120 a week, and lived with his wife and 
three children.  He said that his request to work full time 
with the newspaper was denied.  He gave a history of 
depression for 8 months a year, over activity for 2 months a 
year, with the remaining 2 months being relatively 
comfortable.  He had occasional auditory hallucinations but 
no visual hallucinations.  He was not suicidal or homicidal.  
He described great difficulty concentrating and following 
through with things, and he said that he slept poorly and 
often did not feel well.  Also listed under the subjective 
complaints was the statement that his chronic psychosis with 
hallucinations made employment of any sort impossible.  
Mental status examination showed that the veteran was under 
control throughout the interview.  His speech was 
unremarkable but his affect revealed depression and anxiety.  
Content of thought revealed no hallucinations, he did not 
have systemic delusions, and he did not know the cause of his 
auditory hallucinations.  He had a guarded demeanor but no 
clear-cut paranoid delusions.  He was oriented for time, 
place, person, and situation, but his judgment and insight 
were poor.  He also seemed to have grossly impaired cognitive 
functions when asked test questions.  The diagnosis was 
bipolar disorder, mixed, and the GAF score was 50 (current) 
and 55 (during the past year). 

The veteran underwent a VA psychiatric examination on March 
26, 1997.  Following a thorough history and mental status 
examination, the diagnosis was recorded as bipolar disorder.  
The GAF score was from 40 to 50.  The examiner concluded 
that, based on the veteran's past history and current 
presentation his potential for employment was quite poor.


                                                       II. 
Analysis

                                                  A.  
Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  Either the old or new 
rating criteria may apply to his case, whichever are more 
favorable, although the new rating criteria only apply to the 
period of time since their effective date. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.

The old criteria for rating a bipolar disorder (38 C.F.R. § 
4.132, Code 9206 (1996)) provide that a 50 percent rating is 
assigned when it is productive of considerable social and 
industrial impairment.  A 70 percent rating is assigned when 
a bipolar disorder is manifested by severe social and 
industrial impairment.  A 100 percent evaluation requires 
active psychotic manifestations of such extent severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial impairment.  See Johnson v. Brown, 7 Vet. App. 
95 (1994) (holding that the criteria in 38 C.F.R. § 4.132 for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

The new rating criteria for mental disorders (38 C.F.R. § 
4.130, Code 9411 (2000)) provide that a 50 percent rating is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Upon review of the claims file, the Board finds that 
evaluations of 70 percent for a bipolar disorder, from 
February 27, 1991 to March 25, 1997, and for a 100 percent 
rating, from March 26, 1997, are warranted under either the 
old or new rating criteria.

VA psychiatric examinations in December 1992 and July 1996 
failed to show more than considerable social and industrial 
impairment, as evidenced by the clinical findings and GAF 
scores of 50 to 55.  The 1992 VA diagnosis indicated that the 
veteran's bipolar disorder was in full remission.  Neither 
the 1992 or 1996 VA examination revealed any active psychotic 
behavior and, while there was clear indication of cognitive 
impairment, anxiety and depression, both examiners indicated 
that the veteran was employed, albeit part-time.  In fact, 
while he has given a history of multiple jobs, it is evident 
that he has worked for the same employer, a newspaper, for 
more than five years during the period of time in question.  
As to the GAF scores of 50 to 55, the Board notes that Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Thus, the GAF scores do 
not reflect more than considerable social and industrial 
impairment, which is also consistent with the examination 
findings, to include essentially normal thought content and 
being well oriented in all spheres. There is some indication 
of an inability to establish and maintain effective 
relationships, although it is also apparent that the veteran 
has continued to live with his wife and three children, but, 
in any event, the VA examination findings do not show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting). Thus, most of the 
criteria for a 70 percent rating under the new criteria are 
not met, according to the VA examination findings.

However, Dr. C's clinical summaries, dated from 1991 to 1995, 
present a more significant disability picture.  The 
psychiatrist reported that the veteran's bipolar disorder 
adversely affected his ability to maintain any effective 
relationships with others, interfered with his job 
performance and prevented him from holding any responsible 
job, and it was noted in a September 1995 summary that the 
veteran's employment had been poor to marginal.  Given the VA 
medical evidence as summarized in the preceding paragraph, it 
is the Board's judgment that the clinical evidence, when 
considered in toto, is in relative equipoise as to whether 
the veteran's bipolar disorder was productive of severe 
social and industrial impairment, with the ability to 
establish and maintain effective or favorable relationships 
with people severely impaired, and the psychoneurotic 
symptoms of such severity that there was severe impairment in 
the ability to obtain or retain employment, from February 27, 
1991 to March 25, 1997.  Accordingly, a 70 percent rating is 
warranted during that period of time.  

As to a rating in excess of 70 percent, the Board again notes 
that, aside from two very thorough VA psychiatric 
examinations that did not show more than considerable 
impairment, those examinations and a VA social survey in 1995 
indicated that the veteran was able to maintain the same job 
for a number of years.  He worked from 9 to 37.5 hours a 
week.  The Board remanded this case to obtain more 
information on this employment, to determine if it was 
marginal, but the veteran failed to respond to the RO request 
for the information.  Under these circumstances, a rating in 
excess of 70 percent is not warranted from February 27, 1991 
to March 25, 1997. 
The VA psychiatric examination on March 26, 1997 resulted in 
a GAF score of  40 to 50, and the psychiatrist opined that 
the veteran's potential for employment was quite poor.  The 
Board finds that the veteran's bipolar disorder is productive 
of total occupational and social impairment as of the date of 
the last VA psychiatric examination.  Thus, a rating of 100 
percent is warranted, under the current rating criteria, from 
March 26, 1997.
 
                                   B.  Effective Date for 
Individual Unemployability 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98.

To determine the effective date of the TDIU rating, the Board 
must identify both the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400(o).  On February 27, 
1991, the veteran alleged that his service-connected 
disabilities prevented him from working.  Such was an 
informal claim for a TDIU rating.  38 C.F.R. § 3.155.  The RO 
failed to forward the veteran a formal application for 
benefits within a year after the informal claim.  Thus, 
February 27, 1991 will be considered the date of the claim 
for a TDIU rating.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

Effective before the time when the veteran last worked, and 
continuing for some time after he filed his February 27, 1991 
claim for a TDIU rating, he was service connected for a 
bipolar disorder, which was increased from 30 to 50 percent 
by an RO decision in April 1990, effective from August 25, 
1989, and epididymitis, which has been rated zero percent 
since February 1, 1983.  The combined rating, under the 
combined ratings table of 38 C.F.R. § 4.25, was 50 percent.  
Therefore, he did not meet the percentage requirements of 38 
C.F.R. § 4.16(a) for consideration for a TDIU rating on a 
schedular basis.  The RO noted that the veteran did not meet 
the schedular criteria for a TDIU rating until May 14, 1997, 
when the combined rating became 70 percent by virtue of an 
increased rating being granted for the bipolar disorder from 
that date.  The RO also granted a TDIU rating, effective from 
May 14, 1997, finding that entitlement did not arise until 
that date.  The question here is whether the veteran meets 
the TDIU criteria on an extraschedular basis, under 38 C.F.R. 
§ 4.16(b), prior to that date, to include the year preceding 
the receipt of his claim in February 1991, and the Board will 
next address this matter.

There is no medical evidence to show that the veteran's 
service-connected epididymitis has been productive of any 
functional impairment since 1991.  The veteran's only other 
service connected disability is his bipolar disorder.  He 
essentially contends that he has been unable to maintain 
substantially gainful or more than marginal employment since 
1991.  The above analysis also applies to this issue; as the 
Board has found that the veteran's bipolar disorder has been 
productive of total occupational impairment as of the date of 
the last VA psychiatric examination, from March 26, 1997, an 
earlier effective date for the grant of a TDIU is warranted.  
That is, the requirements for an earlier effective date of 
March 26, 1997, for the award of a TDIU rating, have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.16 (2000).  
An effective date of prior to March 26, 1997, for the grant 
of a TDIU, is not warranted.  While Dr. C indicated severe 
industrial impairment, with an opinion of no more than 
marginal employment possible, the two thorough VA psychiatric 
examinations in 1992 and 1996 revealed no more than 
considerable impairment.  The GAF scores of 50 to 55 are 
clearly not consistent with an inability to maintain some 
type of substantial employment consistent with the veteran's 
education of one year of college and employment experience, 
which includes factory jobs and continuous employment with a 
newspaper.  See VA Form 21-894, received by the RO in March 
1996.  Those examinations and a VA social survey in 1995 
indicated that the veteran was able to maintain the same job 
for more than five years, from 9 to 37.5 hours a week, during 
the period of time in question.  The Board remanded this case 
to obtain more information on this employment, to determine 
if it was marginal, but the veteran failed to respond to the 
RO's request for the information.  Under these circumstances, 
the Board finds that an earlier effective date of March 26, 
1997, but not earlier than that date, is warranted for the 
award of a TDIU rating.  


ORDER

A 70 percent rating, from February 27, 1991 to March 25, 
1997, and a 100 percent rating, from March 26, 1997, for a 
bipolar disorder, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An earlier effective date of March 26, 1997, for the award of 
a TDIU rating, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

